Name: Commission Implementing Decision (EU) 2015/225 of 11 February 2015 amending Annexes I and II to Decision 2009/861/EC on transitional measures under Regulation (EC) No 853/2004 of the European Parliament and of the Council as regard the processing of non-compliant raw milk in certain milk processing establishments in Bulgaria (notified under document C(2015) 631) Text with EEA relevance
 Type: Decision_IMPL
 Subject Matter: food technology;  processed agricultural produce;  European construction;  health;  agri-foodstuffs;  Europe
 Date Published: 2015-02-13

 13.2.2015 EN Official Journal of the European Union L 37/15 COMMISSION IMPLEMENTING DECISION (EU) 2015/225 of 11 February 2015 amending Annexes I and II to Decision 2009/861/EC on transitional measures under Regulation (EC) No 853/2004 of the European Parliament and of the Council as regard the processing of non-compliant raw milk in certain milk processing establishments in Bulgaria (notified under document C(2015) 631) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 853/2004 of the European Parliament and of the Council of 29 April 2004 laying down specific hygiene rules for food of animal origin (1) and in particular the second paragraph of Article 9 thereof, Whereas: (1) Regulation (EC) No 853/2004 lays down specific rules on the hygiene of food of animal origin for food business operators. Those rules include hygiene requirements for raw milk and dairy products. (2) Commission Decision 2009/861/EC (2) provides for certain derogations from the requirements set out in subchapters II and III of Chapter I of Section IX of Annex III to Regulation (EC) No 853/2004 for the milk processing establishments in Bulgaria listed in that Decision. That Decision applies until 31 December 2015. (3) Accordingly, certain milk processing establishments listed in Annex I to Decision 2009/861/EC may, by way of derogation from the relevant provisions of Regulation (EC) No 853/2004, process compliant and non-compliant milk provided that the processing of compliant and non-compliant milk is carried out on separate production lines. In addition, certain milk processing establishments listed in Annex II to that Decision may process non-compliant milk without separate production lines. (4) Bulgaria sent to the Commission a revised and updated list of those milk processing establishments on 28 April 2014, 18 August 2014 and on 2 December 2014. (5) In that list, the establishment listed at No 4 (BG 1212001 S i S  7 EOOD) of the table set out in Annex I to Decision 2009/861/EC has been deleted as it ceased its activities. (6) In addition, certain establishments currently listed in Annex II to Decision 2009/861/EC have been deleted in that revised and updated list as they are now authorised to process only compliant milk to be placed on the intra-Union market. Those establishments are listed in the table in Annex II to Decision 2009/861/EC at No 3 (0912016 OOD Persenski), No 8 (1612064 OOD Ikay), No 11 (2512021 Keya-Komers-03 EOOD) No 22 (BG 1612051 ET Radev-Radko Radev), No 37 (1512010 ET Militsa Lazarova-90), No 50 (BG 1112016 Mandra IPZHZ) No 51 (BG 1712042 ET Madar) No 54 (1312005 Ravnogor OOD) No 63 (BG 2612034 ET Eliksir-Petko Petev) No 75 (2312033 Balkan spetsial OOD) and No 79 (2612015 ET Detelina 39). (7) Moreover, in that list, the establishments listed at No 7 (1612049 Alpina-Milk EOOD), No 21 (BG 1612028 ET Slavka Todorova), No 23 (BG 1612066 Lakti ko OOD) and No 71 (2012032 Kiveks OOD) of the table set out in Annex II to Decision 2009/861/EC have been deleted, as they ceased their activities. (8) Decision 2009/861/EC should therefore be amended accordingly. (9) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS DECISION: Article 1 Annexes I and II of Decision 2009/861/EC are replaced by the text in the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 11 February 2015. For the Commission Vytenis ANDRIUKAITIS Member of the Commission (1) OJ L 139, 30.4.2004, p. 55. (2) Commission Decision 2009/861/EC of 30 November 2009 on transitional measures under Regulation (EC) No 853/2004 of the European Parliament and of the Council as regard the processing of non-compliant raw milk in certain milk processing establishments in Bulgaria (OJ L 314, 1.12.2009, p. 83). ANNEX ANNEX I List of milk establishments permitted to process compliant and non-compliant milk as referred to in Article 2 No Veterinary No Name of establishment Town/Street or Village/Region 1 BG 0612027 Mlechen ray  2  EOOD gr. Vratsa kv. Bistrets  2 BG 0612043 ET Zorov- 91  Dimitar Zorov  gr. Vratsa Mestnost Parshevitsa  3 BG 2112001 Rodopeya  Belev  EOOD Ul. Trakya  20 Smolyan 4 BG 2812003 Balgarski yogurt  OOD s. Veselinovo, obl. Yambolska ANNEX II List of milk processing establishments permitted to process non-compliant milk as referred to as referred to in Article 3 No Veterinary No Name establishment Town/Street or Village/Region 1 BG 2412037 Stelimeks  EOOD s. Asen 2 0912015 Anmar  OOD s. Padina obsht. Ardino 3 1012014 ET Georgi Gushterov DR  s. Yahinovo 4 1012018 Evro miyt end milk  EOOD gr. Kocherinovo obsht. Kocherinovo 5 1112017 ET Rima-Rumen Borisov  s. Vrabevo 6 2112008 MK Rodopa milk  s. Smilyan obsht. Smolyan 7 2412039 Penchev  EOOD gr. Chirpan ul. Septemvriytsi  58 8 0112014 ET Veles-Kostadin Velev  gr. Razlog ul. Golak  14 9 2312041 Danim-D.Stoyanov  EOOD gr. Elin Pelin m-st Mansarovo 10 0712001 Ben Invest  OOD s. Kostenkovtsi obsht. Gabrovo 11 1512012 ET Ahmed Tatarla  s. Dragash voyvoda, obsht. Nikopol 12 2212027 Ekobalkan  OOD gr. Sofia bul Evropa  138 13 2312030 ET Favorit- D.Grigorov  s. Aldomirovtsi 14 2312031 ET Belite kamani  s. Dragotintsi 15 BG 1512033 ET Voynov-Ventsislav Hristakiev  s. Milkovitsa obsht. Gulyantsi 16 BG 1512029 Lavena  OOD s. Dolni DÃbnik obl. Pleven 17 BG 2112029 ET Karamfil Kasakliev  gr. Dospat 18 BG 0912004 Rodopchanka  OOD s. Byal izvor obsht. Ardino 19 0112003 ET Vekir  s. Godlevo 20 0112013 ET Ivan Kondev  gr. Razlog Stopanski dvor 21 0212037 Megakomers  OOD s. Lyulyakovo obsht. Ruen 22 0512003 SD LAF-Velizarov i sie  s. Dabravka obsht. Belogradchik 23 0612035 OOD Nivego  s. Chiren 24 0612041 ET Ekoprodukt-Megiya- Bogorodka Dobrilova  gr. Vratsa ul. Ilinden  3 25 0612042 ET Mlechen puls  95  Tsvetelina Tomova  gr. Krivodol ul. Vasil Levski  26 1012008 Kentavar  OOD s. Konyavo obsht. Kyustendil 27 1212031 ADL  OOD s. Vladimirovo obsht. Boychinovtsi 28 1512006 Mandra  OOD s. Obnova obsht. Levski 29 1512008 ET Petar Tonovski-Viola  gr. Koynare ul. Hr.Botev  14 30 1612024 SD Kostovi  EMK  gr. Saedinenie ul. L.Karavelov  5 31 1612043 ET Dimitar Bikov  s. Karnare obsht. Sopot  32 1712046 ET Stem-Tezdzhan Ali  gr. Razgrad ul. Knyaz Boris  23 33 2012012 ET Olimp-P.Gurtsov  gr. Sliven m-t Matsulka  34 2112003 Milk- inzhenering  OOD gr.Smolyan ul. Chervena skala  21 35 2112027 Keri  OOD s. Borino, obsht. Borino 36 2312023 Mogila  OOD gr. Godech, ul. Ruse  4 37 2512018 Biomak  EOOD gr. Omurtag ul. Rodopi  2 38 2712013 Ekselans  OOD s. Osmar, obsht. V. Preslav 39 2812018 ET Bulmilk-Nikolay Nikolov  s. General Inzovo, obl. Yambolska 40 2812010 ET Mladost-2-Yanko Yanev  gr. Yambol, ul. Yambolen  13 41 BG 1012020 ET Petar Mitov-Universal  s. Gorna Grashtitsa obsht. Kyustendil 42 BG 0912011 ET Alada-Mohamed Banashak  s. Byal izvor obsht. Ardino 43 1112026 ABLAMILK  EOOD gr. Lukovit ul. Yordan Yovkov  13 44 1712010 Bulagrotreyd-chastna kompaniya  EOOD s. Yuper Industrialen kvartal 45 2012011 ET Ivan Gardev 52  gr. Kermen ul. Hadzhi Dimitar  2 46 2012024 ET Denyo Kalchev 53  gr. Sliven ul. Samuilovsko shose  17 47 2112015 OOD Rozhen Milk  s. Davidkovo, obsht. Banite 48 2112026 ET Vladimir Karamitev  s. Varbina obsht. Madan 49 2312007 ET Agropromilk  gr. Ihtiman ul. P.Slaveikov  19 50 BG 1812008 Vesi  OOD s. Novo selo 51 BG 2512003 Si Vi Es  OOD gr. Omurtag Promishlena zona 52 0812030 FAMA  AD gr. Dobrich bul. Dobrudzha  2 53 0912003 Koveg-mlechni produkti  OOD gr. Kardzhali Promishlena zona 54 1412015 ET Boycho Videnov  Elbokada 2000  s. Stefanovo obsht. Radomir 55 1712017 Diva 02  OOD gr. Isperih ul. An.Kanchev  56 1712037 ET Ali Isliamov  s. Yasenovets 57 1712043 Maxima milk  OOD s. Samuil 58 2012010 Saray  OOD s. Mokren 59 2012036 Minchevi  OOD s. Korten 60 2212009 Serdika -94  OOD gr. Sofia kv. Zheleznitza 61 2312028 ET Sisi Lyubomir Semkov  s. Anton 62 2312039 EOOD Laktoni  s. Ravno pole, obl. Sofiyska 63 2412040 Inikom  OOD gr. Galabovo ul. G.S.Rakovski  11 64 2512011 ET Sevi 2000- Sevie Ibryamova  s. Krepcha obsht. Opaka 65 2812002 Arachievi  OOD s. Kirilovo, obl. Yambolska' 66 BG 1612021 ET Deni-Denislav Dimitrov-Ilias Islamov  s. Briagovo obsht. Gulyantsi 67 2012008 Raftis  EOOD s. Byala 68 2112023 ET Iliyan Isakov  s. Trigrad obsht. Devin 69 2312020 MAH 2003  EOOD gr. Etropole bul. Al. Stamboliyski  21